DETAILED ACTION
Applicant's submission filed on July 29, 2022 has been entered.  Claims 1-17 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections 
Regarding Claim 2, the 2nd to the last line, perhaps the term “determined” should be removed.       
Regarding Claim 8, line 10, it appears that the term “the” should be changed to “the plural.”
Regarding Claim 8, line 62, it appears that the term “the” should be changed to “an.”
Regarding Claim 8, line 67, it appears that the term “the” should be changed to “an.”
Regarding Claim 12, line 7, it appears that the language “of the” should be changed to “of the plural.”
Regarding Claim 12, each of lines 25 and 30, perhaps the term “determined” should be removed.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 and 7-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 2, line 4, is rejected since there is no antecedent basis for the language “operation enabling level.”
Claim 7, line 12, is rejected since there is no antecedent basis for the term “exterior.”
Claim 8, lines 27-28, is rejected since there is no antecedent basis for the language “operation enabling level.”
Regarding Claim 8, lines 44-45, 50, and 53, it is not clear to which module of the plural battery modules (lines 1-2) the language “battery module” refers to.”  
Claim 11, line 13, is rejected since there is no antecedent basis for the term “exterior.”
Allowable Subject Matter
Claims 1, 6, and 13-17 are allowable.  Claim 12 is objected to, as discussed above.  Claims 2-5 and 7-11 are rejected, as discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Desposito et al. (U.S. Pat. Publ. No. 2015/0370312 A1) discloses a daisy controller arranged to enable bidirectional data communication of interfaces but does not disclose the claimed enable terminal. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833